EXHIBIT 10.79

 

Terms and Conditions
for Stock Options Issued as part of the
E.ON Group’s Stock Options Program
- Translation of the German Version -

 

 

Preamble

 

Internationally as well as—increasingly—in Germany, executives whose activities
are paramount to a company’s performance and success are being offered
additional incentives. In the United States, it is common practice for companies
to offer their executives option rights on the company’s stock (“stock
options”). Executives, especially in Anglo-American countries, increasingly
expect performance-based compensation in the form of stock options. For this
reason, E.ON Group executives will also be given the opportunity to share in the
benefits of their successful work by exercising stock options.

 

Under the rules applying to the E.ON Group’s Stock Option Program, the company
will pay out the exercise gains directly to the executives at the time that they
choose to exercise their options. The E.ON Group’s Stock Option Program is
therefore based on fictitious stock.

 

Options can be exercised in certain exercise windows within the exercise period
from the third year until the seventh year after their issue. The minimum
holding period of two years is a compromise between the scheme’s intended
long-term effect and the interest of executives in obtaining their remuneration
as soon as possible. The maximum holding period of seven years and the exercise
period of five years is a compromise between, on the one hand, the desire to
promote long-term decision-making by executives, and, on the other hand, the
wish to limit the number of options held by a single executive.

 

As a prerequisite for awarding the options, each entitled executive will have to
maintain a certain personal investment in E.ON stock during the lifetime of the
options. Participating executives will be obliged to hold the number of E.ON
bearer shares as stated in the Supplementary Terms and Conditions beginning with
the allocation of their options and ending with the complete exercise or
maturity of the options. E.ON shares that are held by the entitled executive due
to previously awarded options will be set off against the shares to be held for
the new series of options.

 

Executives are awarded options in writing, accompanied by the Supplementary
Terms and Conditions describing the features of the series concerned, specifying
the number of options allotted to the executive and the number of E.ON shares to
be held for the allotment of options. The Terms and Conditions for Stock Options
as well as the Supplementary Terms and Conditions form both integral parts of
the options awarded.

 

Translation of the Terms and Conditions for Stock Options within the Framework

of the E.ON Group’s Stock Option Program, fourth Tranche (2002 – 2008)

 

1

--------------------------------------------------------------------------------


 

§ 1

Option Right

 

(1)          Within the framework of its Stock Option Program, the company
(“Company”) mentioned in the Supplementary Terms and Conditions (“Supplementary
Terms”) shall award options (“Options”) on “fictitious” stock of E.ON AG,
Düsseldorf, (“E.ON AG”). Pursuant to these Terms and Conditions, the beneficiary
of an Option (“Option Beneficiary”) is entitled to request during the exercise
windows stipulated in § 2 that the Company pays the differential amount
(“Differential Amount”) as determined in accordance with the provisions of
subparagraph (2), provided, however, that the conditions stipulated in
subparagraph (3) have been fulfilled.

 

(2)          The Differential Amount shall be the difference expressed in euros
(“EUR”) between the closing price (“Exercise Price”) of the bearer share of E.ON
AG (“E.ON Share”) in the XETRAÒ electronic trading system (Exchange Electronic
Tra­ding) as determined and published by Deutsche Börse AG on the Exercise Date
(as defined in § 7 subparagraph (2)) and the relevant strike price (“Strike
Price”) as stated in the Supplementary Terms, provided, however, that the
Exercise Price exceeds the Strike Price. Each Option shall entitle the Option
Beneficiary to receive the difference relating to one E.ON Share, being
equivalent to a subscription ratio (“Subscription Ratio”) of one E.ON Share per
Option.

 

(3)          The payment of the Differential Amount determined in accordance
with subparagraph (2) is conditional upon

 

(i)                                     the Exercise Price having exceeded the
Strike Price by at least 10 percent on the relevant Exercise Date, and

 

(ii)                                  the price performance of the E.ON Share
having exceeded the price performance of the Dow Jones STOXX Utility Suppliers
Price Index (“Index”) prior to the relevant Exercise Date during the lifetime of
the Options on at least ten succeeding Stock Exchange Business Days (as defined
below), calculated in accordance with the following formula:

 

[j8065ex10d79image002.gif]

>   1

 

 

V(t):                                                         closing price of
the E.ON Share in the XETRAÒ electronic trading system as determined and
published by Deutsche Börse AG on the relevant Stock Exchange Business Day

V(0):                                                      Strike Price

I(t):                                                             closing price
of the Index as determined and published by STOXX Limited, Zurich, on the
relevant Stock Exchange Business Day

I(0):                                                          price of the
Index as determined in the Supplementary Terms

 

“Stock Exchange Business Day” shall mean a day on which the closing price of the
E.ON Share in the XETRAÒ electronic trading system as well as the closing price
of the Index are determined and published by Deutsche Börse AG and STOXX
Limited, Zurich, respectively.

 

2

--------------------------------------------------------------------------------


 

The Calculation Agent (as defined in § 6) shall notify the Company of the
fulfillment of the condition stipulated in this subparagraph (ii) without undue
delay. The Company will inform the Option Beneficiaries accordingly.

 

(4)          Options are awarded free of charge.

 

§ 2

Time to Maturity/Exercise Periods

 

(1)          The Options’ time to maturity shall begin on the first Business Day
in January of the year of issue (year 1), and shall end on the last Business Day
of the last Exercise Window (as defined in subparagraph (2)) falling in year 7.
For the purposes of these Terms and Conditions, a “Business Day” shall be every
day on which banks in Frankfurt am Main and Düsseldorf are open for general
business.

 

(2)          Subject to the provisions of § 8, Options can be exercised on each
Business Day during the respective Exercise Windows in years 3 through 7.
“Exercise Windows” shall be the relevant periods from the first Business Day up
to and including the twentieth Business Day after the publication of the Group
financial statements and/or E.ON AG’s interim reports. The relevant Exercise
Windows of each year during which exercises of Options are allowed will be
notified by the Company by January 15 of the relevant year, at the latest.

 

(3)          In the case of extraordinary circumstances, E.ON AG reserves the
right to exclude the exercise of Options during an Exercise Window in its sole
discretion even if all the conditions for exercise according to § 1 subparagraph
(3) have been fulfilled. The decision will be made by E.ON AG’s Compliance
Officer who will inform the relevant Option Beneficiary about the introduction
and discontinuation of the exercise restriction.

 

§ 3

Disturbances of the Market/Substitute Price

 

(1)          A disturbance of the market (“Market Disturbance”) takes place if
on the relevant Exercise Date

 

a)              no Exercise Price for whatever reason is determined, or

 

b)             there has been a trading suspension or a material restriction in
the trading of the E.ON Share in the XETRAÒ electronic trading system within the
last 60 minutes prior to determination of the Exercise Price.

 

(2)          If there is a Market Disturbance on an Exercise Date according to
subparagraph (1), the Differential Amount will be calculated by using the next
closing price in the XETRAÒ electronic trading system determined and published
by Deutsche Börse AG following the end of the Market Disturbance. Should a
Market Disturbance still continue on the fifth Business Day (including)
following the Exercise Date, the Differential Amount will be calculated on the
basis of the closing price in the XETRAÒ electronic trading system determined
and published by Deutsche Börse AG on such fifth Business Day, or, if the
closing price is not being determined, on the basis of a Substitute Price to be
determined by the Calculation Agent. “Substitute Price” shall mean the price
determined by the Calculation Agent in its equitable discretion based upon
common market conditions and the last closing price in the XETRAÒ electronic
trading system determined and published by Deutsche Börse AG.

 

3

--------------------------------------------------------------------------------


 

The determination of a Substitution Price shall be (in the absence of manifest
error) binding on all parties concerned.

 

§ 4

Adjustment Measures Due to Extraordinary Dividend Payments
and Equity Measures Taken by E.ON AG

 

(1)          If E.ON AG (i) pays its stockholders an extraordinary dividend (as
defined below), or (ii) increases its capital by way of issuance of new shares
against contributions while granting its stockholders direct or indirect
subscription rights (“Capital Increase Against Contributions”), or (iii)
increases its capital out of retained earnings (“Capital Increase out of
Retained Earnings”), or (iv) directly or indirectly grants its stockholders a
right to subscribe bonds or other securities with option or conversion rights on
stock (“Issuance of Securities with Option or Conversion Rights”), the Strike
Price and the Subscription Ratio, as the case may be, shall be adjusted
according to the provisions of subparagraphs (2) through (4) with effect as of
their respective Cut-off Dates.

 

“Cut-off Date” shall be the first trading day on the Frankfurt Stock Exchange on
which the shares are quoted “ex dividend,” “ex subscription right,” or “ex bonus
shares.”

 

(2)          In the event of an Increase of Share Capital Against Contributions,
the Strike Price shall be multiplied and the Subscription Ratio shall be divided
by the figure determined by applying the following formula:

 

[j8065ex10d79image004.gif]

 

Where:

B                is the subscription ratio (number of old shares : number of new
shares),

E                 is the issue price of the new shares,

D               is the disadvantage for dividends of the new shares (not
discounted),

K               is the closing price in the XETRAÒ electronic trading system
determined and published by Deutsche Börse AG on the trading day immediately
preceding the Cut-off Date.

 

(3)          In the event of a Capital Increase out of Retained Earnings, the
Strike Price shall be multiplied and the Subscription Ratio shall be divided by
the figure determined by applying the following formula:

 

[j8065ex10d79image006.gif]

 

B, D, and K shall have the same meanings as in subparagraph (2).

 

4

--------------------------------------------------------------------------------


 

(4)          In the event of an Issuance of Securities with Option or Conversion
Rights, the Strike Price shall be reduced by subtracting the value of the
subscription right as determined on the Frankfurt Stock Exchange on the Cut-off
Date.

 

(5)          If there is a change in the number of shares without a change in
capital (e.g. stock splits) and there is a decrease in capital due to a reverse
stock split or redemption of stock, the provisions of subparagraph (3) above
shall apply mutatis mutandis.

 

(6)          In the event of an Extraordinary Dividend, the Strike Price shall
be reduced by the value of such Extraordinary Dividend. “Extraordinary Dividend”
shall mean (i) a dividend that is explicitly resolved by E.ON AG’s Annual
Shareholders’ Meeting as “extraordinary dividend” or “special dividend,” or (ii)
the amount per share expressed in euros which corresponds to a dividend yield in
percent (without taking into account any corporate tax credit inherent to the
dividend) higher than the sum of (a) 5 percent and (b) the average of the
dividend yields of the five business years preceding the business year for which
the Extraordinary Dividend will be paid. Should the Extraordinary Dividend be
contributed in the form of shares of a company, the value of the Extraordinary
Dividend shall be calculated on the basis of the first quotation of such shares
in the XETRAÒ electronic trading system determined and published by Deutsche
Börse AG. A reduction of the Strike Price shall never result in a negative
Strike Price.

 

(7)          The Calculation Agent shall immediately inform the Company about
the amended Strike Price and Subscription Ratio, as the case may be. The Company
shall notify the Option Beneficiaries accordingly.

 

§ 5

Further Adjustments for Economic Reasons

 

(1)

a)              Should E.ON AG carry out equity measures other than those
mentioned in § 4, or should E.ON AG undergo a transformation, these Terms and
Conditions shall be adjusted so as to ensure that the Option Beneficiary will be
placed on equal economic terms with the stockholders of E.ON AG.



 

 

b)             The term “Transformation” as used in this § 5 subparagraph (1)
above shall comprise (i) a merger of E.ON AG by way of absorption where E.ON AG
is not the absorbing company, or by way of establishing a new company, (ii) any
other transaction (e.g. split, asset transfer, integration or restructuring,
modification, or exchange of shares) through which or as a result of which all
shares of E.ON AG are irrevocably invalidated, transferred, scheduled to be
transferred, reclassified, or modified in their legal status, and (iii) any
other transaction that has the same economic effects as the aforementioned
transactions.

 

 

(2)

a)              The item fundamental to the calculation of the Index and the
determination of the Initial Index is the concept of the Index as defined and
maintained by STOXX Limited, Zurich, along with the calculation, determination,
and publication of the Index by STOXX Limited, Zurich, even if future changes or
adjustments are made to the calculation of the Index, the composition and the
weighting of prices and stocks used as a basis to calculate the Index, the
manner and means by which it is published, or if other changes or adjustments
are made or measures are taken that affect the calculation of the Index, unless
otherwise specified in the following provisions.

 

5

--------------------------------------------------------------------------------


 

 

b)             If (i) the fundamental design and/or calculation method or the
basis of the Index is changed in a substantial way so that the continuity or
comparability of the Index calculated on the old basis does not exist anymore
(e.g., if the Index is significantly altered as a result of a change, adjustment
or other measures although the prices of the various stocks included in the
Index and their weighting have not changed), or if (ii) the Index is during the
Options’ lifetime no longer regularly determined and published by STOXX Limited,
Zurich, or some other legal entity and the conditions stipulated in § 1
subparagraph (3) (ii) are not fulfilled yet, the Terms and Conditions shall be
adjusted so as to ensure that the indexing concept underlying the Options will
be preserved, as much as possible, in terms of its economic effects.

 

 

(3)

Adjustments as specified in subparagraphs (1) or (2) above shall have to be
jointly agreed upon by the Calculation Agent and the Company and shall be
communicated to the Option Beneficiaries by the Company.

 

§ 6

Calculation Agent

 

(1)          HSBC Trinkaus & Burkhardt KGaA, Düsseldorf, shall be the
“Calculation Agent.” The Company shall ensure that a Calculation Agent is
appointed for the entire lifetime of the Options. The Company shall be entitled
to appoint a new Calculation Agent for compelling reasons. Should the
Calculation Agent cease to perform its function or should it no longer be able
or willing to perform this function, the Company shall be obliged to appoint the
head office of another leading bank in the stock options business. The
Calculation Agent shall not be entitled to terminate its function without the
prior appointment of a successor agent. The Company shall immediately inform the
Option Beneficiaries of the appointment of a new Calculation Agent.

 

(2)          All calculation data provided and decisions made by the Calculation
Agent for the purposes defined in these Terms and Conditions shall (in the
absence of manifest error) be binding upon the Company and the Option
Beneficiaries. Option Beneficiaries shall not be entitled to bring forward
claims against the Calculation Agent due to the latter’s performance or
non-performance of its rights, duties, or discretionary powers as defined in
these Terms and Conditions.

 

§ 7

Exercise of Options/Payment of Differential Amount

 

(1)          The Option shall be exercised in such a way that an Option
Beneficiary declares to the Company that he intends to exercise a series of
Options, either fully or partially (but at least 250 Options per exercise), by
returning the completed (including the respective series number of the relevant
series of Options, as stated in the respective Supplementary Terms) exercise
form (“Option Declaration”) during an Exercise Window. Concurrently, the Option
Beneficiary shall inform E.ON AG about his exercise by forwarding a copy of the
Option Declaration to E.ON AG.

 

(2)          Option Declarations received by the Company shall be binding and
irrevocable. The day of the effective exercise of the option rights (“Exercise
Date”) shall be the Business Day during an Exercise Window on which the Company
shall have received the Option Declaration prior to 1.00 p.m. (Düsseldorf time).
Should the Company not have received the Option

 

6

--------------------------------------------------------------------------------


 

Declaration in time on a Business Day, the Exercise Date shall be the
immediately succeeding Business Day, provided, such Business Day falls within an
Exercise Window.

 

(3)          The Company shall deposit the Differential Amount accrued on the
full number of Options exercised to the Option Beneficiary’s payroll account in
connection with the next possible salary settlement.

 

(4)          Notwithstanding the aforementioned provisions, Option Beneficiaries
shall be deemed to have exercised their Options without further requirements by
the last possible Exercise Date, providing that the conditions of § 1
subparagraph (3) have been fulfilled. Otherwise, the rights arising from the
Options shall be null and void.

 

(5)          Any (income) taxes, levies and employee social security
contributions arising from the payment of the Differential Amount shall be borne
by the Option Beneficiary.

 

(6)          Should the Company purchase Options in accordance with § 8
subparagraph (1) (ii), the provisions of § 7 subparagraphs (1) through (3) and
(5) shall apply mutatis mutandis.

 

§ 8

Extraordinary Exercise of Options

 

(1)          Following an Event of Change-in-Control regarding E.ON AG (as
defined below), Option Beneficiaries shall be entitled at their own discretion

 

(i)                                     to exercise their Options during a
twelve-month period after the event and without fulfillment of the conditions
stipulated in § 1 subparagraph (3) and § 2 subparagraph (2) being required, or

 

(ii)                                  to request during a twelve-month period
after the event the purchase of the Options by the Company against payment of a
purchase price equivalent to the calculated value of the Options to be
determined by the Calculation Agent, or

 

(iii)                               to exercise their Options in accordance with
these provisions of the Terms and Conditions.

 

An “Event of Change-in-Control” regarding E.ON AG takes place, if:

 

a)              E.ON AG is notified by a third party that it has acquired 25
percent or more of the voting rights of E.ON AG in accordance with § 21 of the
German Securities Trading Act (WpHG), or

 

b)             a third party on its own or together with voting rights
attributable to him in accordance with § 22 German Securities Trading Act (WpHG)
has acquired a share in voting rights which, at E.ON AG’s Annual Shareholders’
Meeting, would represent or which, at E.ON AG’s last Annual Shareholders’
Meeting, would have represented the majority of the voting rights present at
such a Meeting, or

 

c)              an affiliation agreement is concluded with E.ON AG as controlled
company in accordance with §§ 291 ff. of the German Stock Corporation Act
(AktG), or

 

d)             E.ON AG is being integrated in accordance with §§ 319 ff. of the
German Stock Corporation Act (AktG), or

 

e)              E.ON AG changes its legal status in accordance with §§ 190 ff.
of the German Conversion Law (UmwG), or

 

f)                E.ON AG is being merged with another legal entity, provided
that the enterprise value of such legal entity is more than 20 percent of the
enterprise value of E.ON AG at the time

 

7

--------------------------------------------------------------------------------


 

of adopting the resolution by E.ON AG. The methods of valuation acknowledged by
the professional association of qualified auditors (Stellungnahme des
Hauptfachausschusses des Instituts der Wirtschaftsprüfer HFA 2/1983 = Grundsätze
zur Durchführung von Unternehmens­bewertungen sowie die neueren Verlautbarungen
des Berufsstandes) shall be used to determine the value of both entities, to the
extent that both enterprise values will be determined according to said methods
in connection with the merger. Otherwise, the market capitalization of both
legal entities at the time the resolution is adopted by E.ON AG will be deemed
as their respective enterprise values. If a market capitalization can not be
determined, the enterprise values agreed upon by both legal entities will be
deemed as their respective enterprise values.

 

E.ON AG will notify the Option Beneficiaries of an Event of Change-in-Control
regarding E.ON AG without undue delay.

 

(2)          If the Company ceases to be an affiliated company of E.ON AG, as
defined in § 15 of the German Stock Corporation Act (AktG) (Event of
Change-in-Control regarding the Company), Option Beneficiaries shall be entitled
at their own discretion

 

(i)                                     to exercise their Options during a
three-month period after the event and without fulfillment of the conditions
stipulated in § 1 subparagraph (3) and § 2 subparagraph (2) being required, or

 

(ii)                                  to request during a three months’ period
after the event the purchase of the Options by the Company against payment of a
purchase price equivalent to the calculated value of the Options to be
determined by the Calculation Agent, or

 

(iii)                               to exercise their Options in accordance with
these provisions of the Terms and Conditions.

 

The Company will notify the Option Beneficiaries of an Event of
Change-in-Control regarding the Company without undue delay.

 

(3)          Option Beneficiaries shall be entitled to exercise their Options at
their own discretion (i) during a three-month period after either of the events
specified in subparagraphs (a) through (c) below occurs and without fulfillment
of the conditions stipulated in § 1 subparagraph (3) and § 2 subparagraph (2)
being required, (ii) or in accordance with the provisions of these Terms and
Conditions, if and when:

 

a)              the employment contract of the relevant Option Beneficiary is
terminated by the Company or it runs out upon expiration of its term, provided,
however, that the employment contract is not extraordinarily terminated by the
Company due to material reason in accordance with § 626 subparagraph (1) German
Civil Code (BGB), or

 

b)             the employment contract between the relevant Option Beneficiary
and the Company is terminated because the former reaches his or her retirement
age or becomes an invalid; or

 

c)              the Option Beneficiary has received the rights resulting from
the Options by inheritance.

 

8

--------------------------------------------------------------------------------


 

§ 9

Transferability/Expiration

 

(1)          Rights resulting from the Options may not be assigned or pledged.
It shall also be prohibited to dispose of the rights resulting from the Options
in any other form, to grant sub-participation or to establish a trust. Option
Beneficiaries are not allowed to conduct any back-to-back transactions that are
economically tantamount to selling the rights from the Options. Any violations
of these provisions will lead to the expiration of Options granted with no
compensation.

 

(2)          If Option Beneficiaries, for whatever reason, terminate their
employment contract with the Company during years 1 and 2 of the lifetime of the
Options, the Options granted to them shall become null and void without
compensation. If Option Beneficiaries terminate their employment contract after
these first two years, they can exercise their Options as of the immediately
following Exercise Date, provided, however, that the conditions of § 1
subparagraph (3) have been fulfilled. If they fail to exercise their Options as
of the immediately following Exercise Date, their Options shall become null and
void with no compensation. This subparagraph shall also apply in the event that
the employment contract is extraordinarily terminated by the Company due to
material reason in accordance with § 626 subparagraph (1) of the German Civil
Code (BGB).

 

(3)          If the employment contract between the Option Beneficiary and the
Company is terminated and the Option Beneficiary subsequently concludes an
employment contract with an affiliated company of E.ON AG, as defined in § 15 of
the German Stock Corporation Act (AktG), this shall not affect the Option
Beneficiary’s rights resulting from the Options, except as otherwise provided
for in the Option Beneficiary’s employment contract.

 

(4)          Option Rights may be transferred by way of inheritance.

 

§ 10

Written Form

 

Amendments and supplements to these Terms and Conditions must be made in
writing. This also applies to amendments to this § 10.

 

§ 11

Applicable Law/Place of Performance and Jurisdiction

 

(1)          Form and substance of the Options as well as all rights and duties
of the Option Beneficiaries and the Company shall be governed in every respect
by the laws of the Federal Republic of Germany.

 

(2)          Place of performance for all obligations arising from these Terms
and Conditions for Option Beneficiaries and the Company shall be Düsseldorf,
Germany.

 

(3)          Place of jurisdiction for all proceedings relating to matters
covered by these Terms and Conditions shall be Düsseldorf, Germany.

 

9

--------------------------------------------------------------------------------


 

§ 12

Partial Invalidity

 

Should any of the provisions of these Terms and Conditions be or become in whole
or in part invalid or impracticable, this shall not affect the validity of the
other provisions. Any deficiency resulting from the invalidity or
impracticability of a provision of these Terms and Conditions shall be filled by
way of a supplementary interpretation of the terms of contract by analogy,
taking into consideration the interests of the parties involved.

 

10

--------------------------------------------------------------------------------